Exhibit 2 Disclaimer of Beneficial Ownership Each of the undersigned disclaims beneficial ownership of the securities referred to in the Schedule 13G to which this exhibit is attached, and the filing of such Schedule 13G shall not be construed as an admission that any of the undersigned is, for the purpose of Section 13(d) or 13(g) of the Securities Exchange Act of 1934, as amended, the beneficial owners of any securities covered by such Schedule 13G; provided that Wilbur L. Ross, Jr. does not disclaim beneficial ownership over the 100 shares of Common Stock of the issuer directly owned by him. Dated:February 13, 2013 WL ROSS & CO. LLC By: /s/ Michael Gibbons Name: Michael Gibbons Title: Authorized Person WLR RECOVERY ASSOCIATES IV LLC By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Michael Gibbons Name: Michael Gibbons Title: Authorized Person WLR MASTER CO-INVESTMENT GP, LLC By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Michael Gibbons Name: Michael Gibbons Title: Authorized Person INVESCO WLR IV ASSOCIATES LLC By: Invesco Private Capital, Inc., its Managing Member By: /s/ Michael Gibbons Name: Michael Gibbons Title: Authorized Person INVESCO PRIVATE CAPITAL, INC. By: /s/ Michael Gibbons Name: Michael Gibbons Title: Authorized Person WL ROSS GROUP, L.P. By: El Vedado, LLC, its General Partner By: /s/ Michael Gibbons Name: Michael Gibbons Title: Authorized Person EL VEDADO, LLC By: /s/ Michael Gibbons Name: Michael Gibbons Title: Authorized Person WILBUR L. ROSS, JR. /s/ Wilbur L. Ross, Jr. Wilbur L. Ross, Jr. 2
